UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 30, 2010 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 000-50805 20-0138854 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Hines Real Estate Investment Trust, Inc. ("Hines REIT") is filing this Current Report on Form 8-K to updateits historical financial statements included inits Annual Report on Form 10-K for the year ended December 31, 2009 filed on March 31, 2010, for discontinued operations that have resulted from dispositions of real estate assets during the period from January 1, 2010 through June 30, 2010 in accordance withGenerally Accepted Accounting Principles. This Current Report on Form 8-K updates the information in Items6, 7 and 8 of our Form 10-K for the year ended December 31, 2009 to reflect those properties as discontinued operations for comparison purposes. The information contained in this Current Report on Form 8-K is presented as of December 31, 2009, and other than as indicated above, has not been updated to reflect developments subsequent to that date. Item 9.01 Financial Statements and Exhibits. (d) Exhibits - 99.1 Recast Financial Statements of Hines Real Estate Investment Trust, Inc. as of and for the each of the three years in the period ended December 31, 2009 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Real Estate Investment Trust, Inc. June 30, 2010 By: /s/ Ryan T. Sims Name: Ryan T. Sims Title: Chief Accounting Officer 2 Exhibit Index Exhibit No. Description Recast Financial Statements of Hines Real Estate Investment Trust, Inc. as of and for the each of the three years in the period ended December 31, 2009
